DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Perra in view of Hannig ‘851 and Braun does not teach an upper gap is formed between the outer side of the receiving edge and the recessed groove flank of the arresting groove of the arresting hook, wherein the upper gap is positioned vertically above the first and second detent means and extends up to an upper side of the receiving hook, wherein the upper gap has a substantially constant width and extends in a vertical direction. Hannig ‘672, Fig. 4, teaches that it is old in the art to have an upper gap (the v-shape gap above detent 16) above a detent 16 and a lower gap (the reverse v-shape gap below detent 16) below the detent, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Perra in view of Hannig ‘851 and Braun to have upper and lower gaps because such a modification would only be made using impermissible hindsight.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633              

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633